Citation Nr: 1213225	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  06-08 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that confirmed and continued the 50 percent evaluation in effect for PTSD.

This appeal was previously before the Board and the Board remanded the claim in March 2008 and January 2010 for additional development.  The case has been returned to the Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, after a review of the record, the Board observes that further development is still required prior to adjudicating the Veteran's claim. 

In August 2011, the Veteran, through his representative, submitted a letter dated in August 2011 from a private psychologist, C.M.S., Ph.D., who indicated that the Veteran has been her psychotherapy patient since March 2011.  However, the underlying records of such treatment are not of record.  On remand, the Veteran should be asked to properly complete a release form to include the name and address for any private psychiatric treatment he has received since 2003, to specifically include the treatment reports from C.M.S., Ph.D. 

Moreover, because the Veteran's representative has argued that the Veteran is entitled to a total disability rating based on unemployability (TDIU) and in light of Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board found in January 2010 that a VA examination to address the impact of the Veteran's PTSD on employment would aid in addressing the Veteran's claim for an increased rating for PTSD.  In September 2010, the Veteran failed to report for a scheduled examination.  On remand, the Veteran should be provided with another opportunity to report for such an examination.  
The most recent VA treatment records contained in the claims file are dated in November 2009.  Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who treated him for PTSD since 2003, including his private psychologist, C.M.S., Ph.D.  After securing any necessary release, the RO/AMC should obtain any records which are not duplicates of those already contained in the claims file. 

2.  Obtain mental health treatment records from the VA Medical Center in Wilmington, Delaware dating since November 2009. 

3.  After the above has been completed to the extent possible, the Veteran should be afforded a VA psychiatric examination to determine the nature and severity of his PTSD.  The claims folder should be made available to and be reviewed by the examiner in conjunction with the examination.  Following examination of the Veteran, the examiner should indicate the impact the Veteran's PTSD has on his ability to obtain or retain gainful employment. 

4.  Following the completion of the above, the RO/AMC should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond. 
Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


